Citation Nr: 9902080	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  96-12 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a stomach disorder, 
to include ulcers. 

2.  Entitlement to service connection for a low back 
disorder. 

3.  Entitlement to service connection for a disorder 
manifested by dizzy spells. 

4.  Entitlement to service connection for a left elbow 
disorder, to include tendinitis and arthritis. 

5.  Entitlement to service connection for a disorder 
manifested by chest pain. 

6.  Entitlement to service connection for cholelithiasis. 

7.  Entitlement to service connection for periodontitis. 

8.  Entitlement to a total and permanent disability rating 
for pension purposes. 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from May 1974 until February 
1976.  

This matter comes before the Board of Veterans Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.  The case 
was remanded in September 1997 to afford the veteran a 
hearing before a traveling member of the Board but in March 
1998 the veteran chose to attend a video conference hearing 
which was conducted on April 23, 1998.  At that time the 
veteran submitted into evidence additional clinical evidence, 
together with a waiver of initial RO consideration of such 
evidence.  


REMAND

Clarification of the issues is in order prior to 
adjudication.  At the April 1998 video conference hearing the 
veteran testified that he had high blood pressure 
(hypertension) and his testimony further suggests that his 
claimed dizzy spells or his claimed chest pains, or both, may 
be related in some manner to hypertension or right renal 
pathology, or both.  The RO has not adjudicated entitlement 
to service connection for either hypertension or renal 
pathology.  

In this regard, the veterans service medical records reflect 
that a July 1974 lumbosacral X-ray film revealed an opacity 
which could be an artifact.  In November 1975, a radiologist 
found a calcific circular lesion in the region of the right 
kidney which might represent either a hepatic or renal 
lesion.  When hospitalized in April 1993 at the Baptist 
Memorial Hospital the object was radiologically described as 
a metallic foreign body but also simply as an opacity and a 
gallstone was suspected.  However, the right kidney could not 
be demonstrated on a gall bladder ultrasound when 
hospitalized in April 1994 at the Gadsden Regional Medical 
Center and an abdominal X-ray revealed a calcified object in 
the right upper quadrant and the kidney bed appeared to be 
abnormal.  A calcified opacity revealed by X-ray study on VA 
examination in February 1995 was felt to be most consistent 
with a large gallstone but an abdominal ultrasound the next 
month disclosed no gall stones or abnormality of the gall 
bladder but, rather, an echogenic structure lying just 
lateral to the psoas muscle which could represent an atrophic 
right kidney, as well as pathology of the left renal 
collecting system.  

The veteran underwent a right nephrectomy during VA 
hospitalization in September 1997 and he testified that the 
right kidney had been pressing against a back muscle 
[apparently the psoas muscle] and after the nephrectomy he 
had some, but not complete, relief of his back pain (page 
29).  

Thus, the question arises whether the radiological opacity 
noted during service was an early manifestation of renal 
pathology which might has subsequently caused atrophy of the 
right kidney, necessitating a right nephrectomy, or 
hypertension, or both, and if so what relationship, if any, 
this may have as to the claimed dizzy spells and chest pain.  

The RO has denied the claim for service connection for a low 
back disorder on the basis that residuals of a preservice 
back injury were not aggravated during service, i.e., there 
was no increase beyond the normal progression of the 
disorder.  However, in testimony and statements the veteran 
has denied that he ever injured his back in a vehicular 
accident prior to service, despite an inservice clinical 
notation of a preservice back injury, e.g., a July 1974 
notation that he had been treated prior to service after 
being hit by a car.  A determination of whether there was an 
inservice increase in disability must be made on the basis of 
all of the evidence, including that prior to, during, and 
after military service.  However, the RO has made no attempt 
to locate or obtain any such preservice clinical records.  

Also, a July 1974 inservice X-ray revealed deviation of L5 
and the veteran was seen on multiple occasions during service 
for what was described as a chronic lumbosacral strain and 
treated for muscle spasms, including the use of pelvic 
traction.  A February 1976 X-ray revealed what was described 
as a transitional L5 vertebra.  

As to the claim for service connection for a left elbow 
disability, records of the J. W. Stewart Neighborhood Health 
Clinic reveal that in November 1993 the veteran reported 
having hurt his left forearm at his employment in a chicken 
plant, for which he was given medication.  Thus, all records 
pertaining to medical treatment, evaluation or observation, 
as well as records pertaining to having missed work or having 
obtained any compensation for an on-the-job left forearm 
injury should be obtained.  

As to the claim for service connection for periodontitis 
under 38 C.F.R. § 4.149 (1998) treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, 
periodontal disease (pyorrhea), and Vincent's stomatitis are 
not disabling conditions, and may be considered service-
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient dental treatment but not 
for payment of compensation.  Here, there is no indication 
that the teeth in question are not replaceable; rather, the 
veteran testified that the teeth were replaceable (page 25 of 
the transcript).  Thus, it appears he is seeking service 
connection for treatment purposes.  While the RO held that 
there is no evidence that the veterans current periodontitis 
was incurred in service, in a medical history questionnaire 
at service discharge the veteran reported having severe tooth 
or gum trouble and having bleeding of the gums upon brushing 
his teeth.  Moreover, the veterans dental records are not 
available, thus creating a heightened duty to assist, to 
explain findings and conclusions, and to consider carefully 
the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  

As to some of the foregoing medical matters the Board 
concludes that additional medical opinion evidence or 
examination is necessary because the Board may not rely upon 
its own medical judgment, Colvin v. Derwinski, 1 Vet. 
App. 171, 172 (1991), nor the medical judgment of 
adjudicators at the RO.  Tucker v. Derwinski, 2 Vet. 
App. 201, 203 (1992) and Futch v. Derwinski, 2 Vet. App. 204, 
206 (1992).  Also, the fulfillment of the statutory duty to 
assist includes the conduct of a through and contemporaneous 
medical examination which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  

The veteran is in receipt of Social Security benefits, as 
shown by a November 1996 decision of an Administrative Law 
Judge, on the basis of disability of his back, kidneys, and 
ulcers.  A comparison of the List of Exhibits attached to 
that decision and the evidence on file, reflects that not all 
records pertaining to that award have been associated with 
the appellate record.  Such records may be of significant 
probative value in determining whether a permanent and total 
disability rating for pension purposes may be granted, and 
may possibly have some relevance or bear upon the claims for 
service connection for the disabilities at issue.  See 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) and Lind v. 
Principi, 3 Vet. App. 493, 494 (1992).  Thus, the RO must 
request complete copies of the Social Security Administration 
records utilized in awarding the veteran disability benefits.  
See Martin v. Brown, 4 Vet. App. 136, 140 (1993).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
request that he provide as much 
information as possible as to any 
preservice back injury which he may have 
sustained.  After taking appropriate 
steps, any and all such records relating 
thereto should be obtained and added to 
the claims folder.  

If the veteran replies that he did not 
sustain a preservice back injury, he 
should be requested to explain why 
examination for service entrance revealed 
a one-inch scar in the middle of his 
back.  

The veteran should also be requested to 
clarify whether he is, as it appears, 
also seeking service connection for 
dental disability for treatment purposes.  

The veteran should also be requested to 
clarify whether he is, as it appears, 
also seeking service connection for renal 
pathology, to include hypertension (i.e., 
high blood pressure).  

2.  The RO should take the appropriate 
steps to obtain all records pertaining to 
medical treatment, evaluation or 
observation, as well as records 
pertaining to having missed work or 
having obtained any compensation for an 
on-the-job left forearm injury while 
employed at Hudsons Foods in 
Albertville, Alabama.  

3.  The RO should request the Social 
Security Administration to furnish copies 
of all documentation, to include all 
medical examination reports and treatment 
records, utilized in the award of Social 
Security disability benefits, including 
copies of all records itemized in the 
List of Exhibits attached to the November 
1996 decision of an Administrative Law 
Judge.  All records obtained should be 
associated with the veterans claims 
file.  

4.  The veteran should be afforded a VA 
social and industrial survey to determine 
both his level of educational attainment 
and to obtain all information possible 
concerning all types, places and periods 
of past employment, including the lengths 
of each such employment and reasons for 
termination thereof.  All pertinent leads 
should be followed-up.  

5.  The RO should schedule the veteran 
for examinations by an appropriate 
specialist in the treatment and 
evaluation of renal pathology for the 
purpose of determining the nature, cause, 
and etiology of any renal pathology that 
the veteran has had or may now have.  

The claims folder and a copy of this 
remand should be made available and 
reviewed by the examiner prior to the 
examination of the veteran.  

The examiners should be requested to 
responded to the following questions: 

A.) What is the degree of probability 
(i.e., is it more likely than not) that 
the results of the noted radiological 
studies during service reflect the onset 
of renal pathology during military 
service?  

B.) If the answer to the foregoing [A] is 
in the affirmative, what is the degree of 
probability (i.e., is it more likely than 
not) that that the veterans chest pain, 
back pain or dizziness during or after 
military service was related thereto?  

C.) If the answer to A above is in the 
affirmative, what is the degree of 
probability (i.e., is it more likely than 
not) that that the veterans current 
hypertension was related to renal 
pathology during service?  

D.) What is the degree of probability 
(i.e., is it more likely than not) that 
the results of the noted radiological 
studies during service reflect the onset 
of pathology of the veterans gall 
bladder during military service (if any 
exists)?  

All indicated tests and studies should be 
performed.  All findings should be 
reported.  The examiner should explain 
the rationale for any opinion and it 
would be helpful if the examiner would 
support his or her opinion with 
references to the medical records, 
clinical findings, or appropriate medical 
literature.

6.  If the veteran fails to report for VA 
examination, the RO should inform him of 
the requirements of 38 C.F.R. § 3.655 
(1998), and give him an opportunity to 
explain any good cause he may have for 
missing the examination.  

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) (if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.).  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

8.  Following completion of the above 
development, the RO should review the 
evidence and determine whether the 
veteran's claims may be granted.  

9.  If any determination remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case in accordance with 
38 U.S.C.A. § 7105 (West 1991), which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons and 
bases for the decision reached.  

10.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBAs 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, directs the ROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

This is to put the veteran on notice, and in keeping with 
the VAs duty to assist, as announced in Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991), that at least in 
part the purpose of the examination requested in this remand 
is to obtain information or evidence (or both) which may be 
dispositive of the claims.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1998) 
failure to cooperate by attending the requested VA 
examination may result in denial of the claims.  

While this case is in remand status, the veteran and his 
representative are free to submit additional evidence and 
argument on the questions at issue.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).  

Thereafter, the veteran and his representative should be 
afforded the opportunity to respond thereto.  The case 
should then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  The 
purpose of the REMAND is to further develop the record.  No 
action is required of the veteran until he receives further 
notice.  


		
	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
